Citation Nr: 0724559	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  98-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, including as secondary to nicotine dependence as 
a result of tobacco use during service. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision.  

In June 2002, the veteran appeared at a hearing at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  He was notified of this development and a new hearing 
was offered to him.  In July 2007, the veteran indicated that 
he did not want an additional hearing.  

In October 2003 and November 2005, the Board remanded for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006). 

The veteran's service connection claim for cardiovascular 
disability is predicated upon nicotine dependence as a result 
of tobacco use during service.  Service connection for death 
or disability claimed as secondary to tobacco use may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  

Pursuant to the November 2005 Board remand, the veteran 
underwent a VA examination in October 2006.  The examiner 
concluded that it is less likely than not that the veteran's 
coronary artery disease, status-post myocardial infarction, 
and/or peripheral vascular disease was related to any event 
in service and was not caused by smoking in service when 
considering the amount of smoking in service compared to post 
service smoking.  It was not indicated whether the veteran 
acquired a dependence on nicotine in service.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should return this case to the 
same examiner who conducted the October 
2006 VA examination, if possible.  The 
claims file and a copy of this remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with rendering his opinion.  The 
examiner must indicate in the follow up 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  

Taking into consideration the veteran's 
various statements (i.e. at his June 
2002 hearing, the veteran testified 
that he smoked in service and did so 
until 1952, and at the October 2006 VA 
examination, the veteran indicated that 
he became addicted to cigarettes in 
service and this addiction continued 
for 25 years), the examiner should 
opine whether there is a 50 percent 
probability or greater that the veteran 
acquired a nicotine dependence that 
began in service.  The examiner should 
provide a rationale for any opinion 
given.   

2.	Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the veteran's claim. If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



